Citation Nr: 0938019	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  03-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to October 
1985, February 1986 to February 1990, and January 1991 to 
March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  During the pendency of the claim, jurisdiction 
over the claims folders was transferred to the RO in 
Baltimore, Maryland.  Thereafter, in August 2008, the Veteran 
indicated that he had moved back to Texas and would like 
jurisdiction over the claims folders transferred to the Waco 
RO.  This matter is referred to the RO for appropriate 
action.  

The Veteran presented testimony at a Central Office hearing 
before the undersigned Veterans Law Judge in March 2004.  A 
transcript of the hearing is associated with the claims 
files.

When this claim was most recently before the Board in May 
2008, the Board remanded the claim for additional evidentiary 
development.  This case has since been returned to the Board 
for further appellate action.  


FINDING OF FACT

The Veteran's hemorrhoids are not more than mild in severity; 
there is neither large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences, nor hemorrhoids with persistent 
bleeding and secondary anemia, or with fissures.




CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for his hemorrhoids.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice, to include 
notice with respect to the effective-date element of the 
claim, in a letters mailed in November 2004 and May 2006, 
following the initial adjudication of the claim.  Although 
adequate notice was not provided until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim in June 2009.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board further notes that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained.  The Veteran has been provided VA 
examinations in response to this claim, and a medical opinion 
has been rendered in response to Board remand directives.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection for hemorrhoids was granted in 1990, and a 
noncompensable rating has been in effect since that time.  
The instant claim was filed in October 2001.  

The Veteran's hemorrhoids currently are evaluated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this code, a noncompensable rating is warranted for 
mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  The maximum schedular rating of 20 percent is 
warranted for hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.

The medical evidence of record shows that the Veteran's 
hemorrhoids are, at worst, moderate.  Although the Veteran 
contends that an increased rating is warranted because he has 
excessive rectal bleeding, it is uncontroverted that there is 
an absence of large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences, the criteria for a 10 percent rating.  It is 
equally uncontroverted that there is an absence of either 
secondary anemia accompanying his bleeding, or fissures, as 
required for a 20 percent rating.  While the Board does not 
dispute the veracity of his complaints, and finds him 
competent to make such lay observations, the lack of the 
aforementioned criteria on clinical observation is clear.  

On VA examination in October 2002, he complained of 
occasional episodes of rectal bleeding and pain.  He reported 
constipation since his hemorrhoid surgery in 1987.  Physical 
examination revealed no current evidence of hemorrhoids.  He 
reported he was taking Ducolax tablets and suppositories on a 
regular basis.  Rectal sphincter was tight and somewhat 
tender with no rectal masses.  Abdomen was normal.  The 
impression was hemorrhoids with prior operation in 1987 with 
some postoperative rectal opening narrowing and functional 
constipation with occasional bleeding and no significant 
disability.

In April 2005, the Veteran sought VA treatment for rectal 
bleeding.  No external hemorrhoids were noted.  No anemia was 
noted in blood work.  Colonoscopy in August 2005 revealed 
internal hemorrhoids.

The Veteran sought treatment at a private facility for rectal 
bleeding in April 2007.  A colonoscopy performed in May 2007 
revealed internal hemorrhoids.  Hemorrhoid ligation was 
performed.  

On VA examination in December 2008, the Veteran reported that 
since surgery in May 2008 for hemorrhoids, he had only traces 
of blood occasionally with hard stools.  This occurred a 
couple of times per month.  There was no external swelling, 
pain, itching or difficulty with rectal control.  He was 
taking Ducolax as a stool softener regularly to prevent 
problems.  He reported a recent routine colonoscopy which 
showed moderate internal hemorrhoids only.  Examination 
revealed no external hemorrhoids, thrombosed hemorrhoids or 
major scars.  There was no evidence of bleeding.  The 
diagnosis was internal hemorrhoids.  The examiner opined that 
the internal hemorrhoids were productive of no significant 
symptomatology and no aggravating conditions.  

In an addendum dated in March 2009, the VA examiner noted 
that the December 2008 examination showed no external 
hemorrhoids or scars.  He also noted no evidence of bleeding 
and that the recent colonoscopy noted moderate internal 
hemorrhoids.  He opined that it was unlikely that the 
Veteran's hemorrhoids would have any adverse effect on the 
Veteran's usual daily activities including gainful employment 
as the hemorrhoids are asymptomatic.  

The Veteran testified in March 2004 that he experiences 
rectal bleeding two to three times per month.  He believed 
that his hemorrhoids come and go, and in essence described 
them as reducible.  The Veteran has reported rectal bleeding 
of varying severity throughout the record.  The Board notes 
that the Veteran is competent to report such observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, numerous VA examinations and treatment 
records dated from 2002 through 2009 reflect no evidence 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  Bleeding 
has been reported to be of varying frequency.  Moderate 
internal hemorrhoids were treated with ligation in May 2007.  
However, anemia has not been found.  There is no indication 
in the record that the Veteran experiences secondary anemia 
as a result of the described bleeding.

In sum, the evidence does not show that the Veteran's 
hemorrhoids are large or thrombotic; irreducible; that they 
result in persistent bleeding with secondary anemia; or that 
they are accompanied by fissures.  Accordingly, a compensable 
rating for hemorrhoids is not warranted.

Consideration again has been given to assigning a staged 
rating; however, at no time during the period in question 
have the Veteran's hemorrhoids warranted a compensable 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record reflects that the Veteran has not frequent 
required frequent hospitalizations for hemorrhoids.  In 
addition, the record does not reflect that the Veteran has 
any symptoms that are not contemplated by the schedular 
criteria. Additionally, the March 2009 examiner stated that 
the disability was not productive of occupational impairment.  
In sum, there is no indication in the record that the average 
industrial impairment from the Veteran's hemorrhoids would be 
to a compensable degree, at any time during the period of the 
claim.  Accordingly, the Board concludes that referral of 
this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a compensable disability rating for 
hemorrhoids is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


